Citation Nr: 1824924	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right hand disability, to include as secondary to a right forearm scar. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in September 2017, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal may be decided.

The Veteran is seeking service connection for a right hand disability, to include as secondary to a scar on his right forearm.  The Veteran contends that he suffers from weakened grip strength in his right hand, tremor and impairment of the little and ring fingers, ulnar neuropathy, and carpal tunnel of the right hand.  The Veteran states that his right hand disability began after puncturing his right arm on a metal hatch while in service.  

Pursuant to the September 2017 Board remand, the Veteran was last afforded a VA examination in October 2017 whereupon the examiner found that the Veteran did not have a current right hand disability.  Upon review of the evidence, however, the Board notes that a December 2017 VA treatment record showed treatment for right hand pain and paresthesias and February 2018 electro diagnostic testing showed mild right median neuropathy across the wrist, suggesting carpal tunnel syndrome.  Because the evidence indicates that the Veteran may have a current disability, the Board finds the October 2017 VA examination inadequate.  As such, the Board finds that an addendum opinion is required before the claim may be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the October 2017 VA examiner, or a similarly qualified clinician, to determine the nature and etiology of any right hand disability.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.

The examiner should review the Veteran's claims file and provide an opinion as to whether the Veteran has had any right hand disability, to include carpal tunnel or ulnar neuropathy, at any point during the appeal period.   

Should the examiner find the Veteran has a disability affecting the right hand, the examiner should provide the following opinions: 

(a)  Whether it is at least as likely as not (50 percent greater probability) that the Veteran's right hand disability was caused by his military service, to include the injury to his right hand/arm in 1968.  

(b)  Whether it is at least as likely as not (50 percent greater probability) that the Veteran's right hand disability was caused or aggravated by his service-connected right forearm scar.  

2.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




